                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

AUTO-OWNERS INSURANCE COMPANY,        )
a corporation,                        )
                                      )
                   Plaintiff,         )
                                      )
            v.                        )        1:19cv1011
                                      )
LBC LANDSCAPING SERVICES,             )
INC., a corporation; LINWOOD          )
B. CAMERON, Sr.; QUADRE A.            )
WILLIAMS; ANTHONY SHACKLEFORD;        )
KEITH WHITE; and HENRY WADE,          )
                                      )
                   Defendants.        )

                     MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

      This is a declaratory judgment action involving insurance

coverage for a single vehicle accident that occurred in Georgia.

Plaintiff insurer has sued both of the named insureds as well as

all passengers of the vehicle.        Before the court is the motion of

Defendant Keith White, one of the passengers and a resident of

Georgia, to dismiss the action against him for lack of personal

jurisdiction or, in the alternative, to transfer it to the Northern

District of Georgia.     (Doc. 11.)   The motion has been fully briefed

(Docs. 12, 14 & 15) and is ready for decision.           For the reasons

set forth below, the motion to dismiss will be granted and the

motion to transfer will be denied as moot.

I.    BACKGROUND

      The allegations of the complaint (Doc. 1), as well as the




     Case 1:19-cv-01011-TDS-JLW Document 23 Filed 07/10/20 Page 1 of 13
parties’    affidavits,    viewed   in    the   light   most    favorable     to

Plaintiff Auto-Owners Insurance Company (“Auto-Owners”), show the

following:

     Auto-Owners is a corporation authorized to conduct business

in the State of North Carolina, with its principal place of

business in Lansing, Michigan.        (Doc. 1 ¶ 2 (though its state of

incorporation   is   not    alleged).)     Defendant    Keith    White   is   a

resident of Georgia.       (Id. ¶ 7.)     On June 21, 2019, White was a

passenger in a vehicle owned by Defendant LBC Landscaping Services,

Inc., and operated by Quadre Williams.           (Id. ¶¶ 21-22.)     Anthony

Shackleford and Henry Wade were also passengers.           (Id. ¶ 22.)      The

vehicle, a 2011 Ford F-350 Super Duty pickup truck, and its

attached trailer were titled, registered, and tagged in North

Carolina.    (Id. at 21.)    Not present in the vehicle was Defendant

Linwood B. Cameron, Sr. (id. at 4.), a North Carolina resident who

is the holder of the two Auto-Owners insurance policies at issue

covering the vehicle and trailer.         (Docs. 1-3, 1-4.)      On June 21,

while in Conyers, Georgia, Williams allegedly lost control of the

vehicle and ran off the road, hitting a tree and causing serious

injury to White.     (Doc. 1 ¶ 23.)

     Auto-Owners alleges that White “claims personal injuries and

seeks coverage and payment of all liability limits under the Auto-

Owners’ policies in connection with [the accident].”             (Id. ¶ 13.)

It further alleges that White’s attorney “made a time demand under

                                      2



    Case 1:19-cv-01011-TDS-JLW Document 23 Filed 07/10/20 Page 2 of 13
Georgia statute O.C.G.A. § 9-11-67.1 for payment of all available

liability limits under [Auto-Owners’] [Business Auto Policy] and

the Umbrella policy.”           (Id. ¶ 14.)        These demands were made by

letters on August 6, 2019, August 15, 2019, and September 11, 2019

(id.     ¶ 24)     that     were    addressed      to   an    Auto-Owners       claim

representative at a P.O. Box located in Lithonia, Georgia.                      (Doc.

1-1 at 1, 4, 7.)

        On   September 30,         2019,    Auto-Owners      filed       the   present

complaint seeking a declaratory judgment pursuant to 28 U.S.C.

§ 2201 that White is not entitled to liability coverage under the

Auto-Owners policies held by Cameron and a declaration as to the

employment status of White, Williams, Shackleford, and Wade under

the     terms,     definitions,      and    exclusions       of    the    Auto-Owners

policies.      (Doc. 1 ¶¶ 15, 32-33.)           White filed the present motion

to dismiss the complaint for lack of personal jurisdiction or, in

the alternative, to transfer venue (Doc. 11), which Auto-Owners

opposes (Doc. 14).          The motion is ready for decision.

II.     ANALYSIS

        Auto-Owners       alleges    that   this   court     has    subject    matter

jurisdiction pursuant to 28 U.S.C. § 1332(a)(1), 28 U.S.C. § 2201,

and Rule 57 of the Federal Rules of Civil Procedure, and personal

jurisdiction over White, citing N.C. Farm Bureau Mut. Ins. Co. v.

Holt, 574 S.E.2d 6 (N.C. Ct. App. 2002).                (Doc. 1 ¶¶ 9, 11.)        When

properly raised, personal jurisdiction is a threshold question

                                            3



       Case 1:19-cv-01011-TDS-JLW Document 23 Filed 07/10/20 Page 3 of 13
that precedes consideration of the merits of a claim.                      Ruhrgas AG

v. Marathon Oil Co., 526 U.S. 574, 584 (1999) (citation and

internal quotation marks omitted) (“Personal jurisdiction . . . is

an essential element of the jurisdiction of a district . . . court,

without       which   the        court   is       powerless    to     proceed    to    an

adjudication.”); accord Sucampo Pharm., Inc. v. Astellas Pharma,

Inc., 471 F.3d 544, 548 (4th Cir. 2006) (“[T]he dismissal of a

case on an issue relating to the merits of the dispute, such as

failure to state a claim, is improper without resolving threshold

issues of jurisdiction, including personal jurisdiction.”).                           And

prior to exercising jurisdiction under the Declaratory Judgment

Act, the court must satisfy itself that Article III jurisdiction

exists.       Trustgard Ins. Co. v. Collins, 942 F.3d 195, 199 (4th

Cir. 2019) (citing Aetna Life Ins. Co. v. Haworth, 300 U.S. 227,

239–40 (1937)) (“The Declaratory Judgment Act of 1934, in its

limitation to ‘cases of actual controversy’ . . . is operative

only     in    respect      to    controversies        which    are     such    in    the

constitutional sense.”).            District courts therefore must have both

personal and subject matter jurisdiction before proceeding to the

merits.       But a court can turn to either jurisdictional question

first, and either alone can resolve a case.                    City of New York v.

U.S. Dep’t of Def., 913 F.3d 423, 430 (4th Cir. 2019).                          “[T]here

is no unyielding jurisdictional hierarchy.”                         Id. (citation and

internal quotation marks omitted).                 Because the court finds in the

                                              4



       Case 1:19-cv-01011-TDS-JLW Document 23 Filed 07/10/20 Page 4 of 13
present case that it lacks personal jurisdiction over Defendant

White, it need not consider whether Article III subject matter

jurisdiction exists.         See, e.g., Trustgard, 942 F.3d at 201.

     A.        Standard of Review

     When faced with a motion to dismiss for lack of personal

jurisdiction based on the complaint and supporting affidavits,

“the plaintiff has the burden of making a prima facie showing in

support of its assertion of jurisdiction.”             Universal Leather, LLC

v. Koro AR, S.A., 773 F.3d 553, 558 (4th Cir. 2014).                  The court

“must construe all relevant pleading allegations in the light most

favorable to the plaintiff, assume credibility, and draw the most

favorable inferences for the existence of jurisdiction.”                Combs v.

Bakker, 886 F.2d 673, 676 (4th Cir. 1989).

     B.        Personal Jurisdiction

     Auto-Owners’ complaint is replete with legal citations and

alleges that the court has personal jurisdiction over White, citing

N.C. Farm Bureau.       (Doc. 1 ¶ 11.)      White contends that Auto-Owners

lacks both general and specific personal jurisdiction over him.

(Doc.     13    at   3-4.)      He   argues     that   N.C.   Farm    Bureau   is

distinguishable       because    that   court    found   that   the    defendant

availed herself of North Carolina liability insurance coverage

when she borrowed and drove a vehicle licensed and registered in

North Carolina.        (Id. at 4.)      Moreover, he argues, she mailed a

written claim for benefits to the plaintiff in North Carolina.

                                        5



    Case 1:19-cv-01011-TDS-JLW Document 23 Filed 07/10/20 Page 5 of 13
(Id.)     None of these facts exists in the present case, he contends.

(Id.)

        Auto-Owners responds that this court can exercise personal

jurisdiction        over      White        because      “the         doctrine       of

lex loci contractus         controls       the   substantive     law       of    [the]

Declaratory Judgment action concerning the policy issued in North

Carolina.”      (Doc. 14 at 3.)    Further, it argues, by filing a claim

for coverage under the Auto-Owners policies, White “is seeking to

afford himself of the protection of North Carolina laws.”                        (Id.)

Citing N.C. Farm Bureau, it concludes that exercising jurisdiction

over     him   in   North   Carolina       comports    with    the    due       process

requirements of the Fourteenth Amendment.               (Id. at 4-6.)

        Analysis of personal jurisdiction consists of a two-part

inquiry:       first, “whether the North Carolina long-arm statute

allows jurisdiction over the defendant;” and second, “whether the

exercise of jurisdiction comports with due process requirements of

the Fourteenth Amendment.”            N.C. Farm Bureau, 574 S.E.2d at 9.

See also Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc.,

334 F.3d 390, 396 (4th Cir. 2003); Pan-Am. Prods. & Holdings, LLC

v. R.T.G. Furniture Corp., 825 F. Supp. 2d 664, 677 (M.D.N.C.

2011).     Under North Carolina’s long-arm statute, N.C. Gen. Stat.

§ 1-75.4,      North   Carolina    courts        are   permitted      to    exercise

“personal      jurisdiction    over    a    defendant    to    the    outer     limits

allowable under federal due process.”             Universal Leather, 773 F.3d

                                           6



       Case 1:19-cv-01011-TDS-JLW Document 23 Filed 07/10/20 Page 6 of 13
at 558–59 & n.3 (4th Cir. 2014); accord Christian Sci. Bd. of Dirs.

of First Church of Christ, Scientist v. Nolan, 259 F.3d 209, 215

(4th Cir. 2001) (“Like those of many other states, North Carolina’s

long-arm      statute   is    construed       to   extend    jurisdiction      over

nonresident defendants to the full extent permitted by the Due

Process Clause.”); Dillon v. Numismatic Funding Corp., 231 S.E.2d

629, 630–31 (N.C. 1977) (same).           Therefore, the two-part personal

jurisdiction inquiry merges into a single question of whether the

exercise of jurisdiction comports with due process.                       Universal

Leather, 773 F.3d at 559.

       Under the due process clause, a court can exercise personal

jurisdiction over a defendant in either of two ways:

       First, a court may find specific jurisdiction based on
       conduct connected to the suit.      If the defendant’s
       contacts with the State are also the basis for the suit,
       those contacts may establish specific jurisdiction.
       Second, a court may exercise personal jurisdiction under
       the theory of general jurisdiction, which requires a
       more demanding showing of continuous and systematic
       activities in the forum state.

Tire Eng’g & Distribution, LLC v. Shandong Linglong Rubber Co.,

682 F.3d 292, 301 (4th Cir. 2012) (internal quotation marks and

citations omitted).          Construing the complaint and affidavits in

the   light    most   favorable   to   Auto-Owners,         the   court   finds    no

contention or evidence that general jurisdiction exists.                           The

inquiry will      therefore     proceed       solely   as   to    the   question    of

specific jurisdiction.


                                          7



      Case 1:19-cv-01011-TDS-JLW Document 23 Filed 07/10/20 Page 7 of 13
     To resolve an objection to specific personal jurisdiction,

the court must determine “(1) the extent to which the defendant

purposefully availed [himself] of the privilege of conducting

activities in the forum state; (2) whether the plaintiff’s claims

arise out of those activities; and (3) whether the exercise of

personal jurisdiction is constitutionally reasonable.”              Tire Eng’g

& Distribution, 682 F.3d at 301–02.         Each prong must be satisfied

for the exercise of specific personal jurisdiction, but the court

need not consider prongs two and three if it finds that the

plaintiff has not satisfied the first prong of the test.                   See

Consulting Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 278–79

(4th Cir. 2009).        The court should focus on the “quality and

nature” of the defendant’s contacts, rather than “merely . . .

count the contacts and quantitatively compare this case to other

preceding   cases.”      Carefirst,   334   F.3d   at   397    (citation   and

internal    quotation   marks   omitted).      Further,       “a   defendant’s

relationship with a plaintiff or third party, standing alone, is

an insufficient basis for jurisdiction.”            Walden v. Fiore, 571

U.S. 277, 286 (2014).      “[I]t is the defendant’s conduct that must

form the necessary connection with the forum State that is the

basis for its jurisdiction over him,” and the court therefore

should focus on “the relationship among the defendant, the forum,

and the litigation.”      Id. at 284, 285.

     Auto-Owners has failed to identify any instance where White

                                      8



    Case 1:19-cv-01011-TDS-JLW Document 23 Filed 07/10/20 Page 8 of 13
purposefully availed himself of the privilege of conducting any

activity in North Carolina.           White is not a party to the Auto-

Owners insurance policies, and he did not contract with Auto-

Owners for coverage.        Moreover, not only was White merely a

passenger   in   the   vehicle   at    the   time    of   the   accident,   his

subsequent communications with Auto-Owners were directed to an

Auto-Owners claim agent with an address in Georgia.                White is a

Georgia resident, was injured in an accident in Georgia, and sought

liability coverage from Auto-Owners by mailing correspondence to

its claim representative in Georgia.                Further, White’s demand

letter seeking payment was issued pursuant to O.C.G.A § 9-11-67.1,

demonstrating his intent to avail himself of Georgia law.               Auto-

Owners’ argument that the insurance contracts were entered into in

North Carolina, while relevant to jurisdiction over the policy

holder, has no bearing on White, who did not participate in their

negotiation or execution.        See Transcon. Ins. Co. v. E. Steel

Constructors Inc., No. CCB 07-2243, 2008 WL 2466558, at *5 (D. Md.

June 10, 2008) (refusing to exercise jurisdiction over a foreign

party when they had no role in the “initiation, negotiation, [or]

execution” of the insurance contract at issue in the forum state).

Nor does it follow that by seeking payment from Auto-Owners White

is seeking the protection of North Carolina law in North Carolina.

“A defendant should be able to anticipate being sued in a court

that can exercise personal jurisdiction over him; thus, to justify

                                       9



    Case 1:19-cv-01011-TDS-JLW Document 23 Filed 07/10/20 Page 9 of 13
such an exercise of jurisdiction, a defendant’s actions must have

been   ‘directed      at   the   forum   state     in   more   than    a    random,

fortuitous, or attenuated way.’”              Mitrano v. Hawes, 377 F.3d 402,

407 (4th Cir. 2004) (quoting ESAB Group, Inc. v. Centricut, Inc.,

126 F.3d 617, 625 (4th Cir. 1997)).             A review of the complaint and

the supporting exhibits show no evidence that White knew the Auto-

Owners policy was executed in North Carolina, and Auto-Owners has

not shown that White should have expected to be haled into North

Carolina.    Given the absence of any contact by White with North

Carolina, Auto-Owners has not demonstrated that he availed himself

of the privilege of conducting activities in this state.                          Any

connection to North Carolina is too attenuated.

       Turning   to   the   second   prong,       Auto-Owners    has       not   even

attempted to show that its claims arise out of White’s activities

in North Carolina, because there are none.              In light of the absence

of any demonstration of meeting the first two prongs, the failure

of the third prong is evident.

       In urging that this court exercise personal jurisdiction over

White, Auto-Owners relies principally on two cases:                    N.C. Farm

Bureau, 574 S.E.2d 6; and National Quarry Services, Incorporated

v. First Mercury Insurance, Incorporated, 372 F. Supp. 3d 296

(M.D.N.C. 2019).       Neither is helpful.

       In N.C. Farm Bureau, the defendant, a South Carolina resident,

was driving a truck in South Carolina when she was involved in an

                                         10



   Case 1:19-cv-01011-TDS-JLW Document 23 Filed 07/10/20 Page 10 of 13
automobile accident.      574 S.E.2d at 8.           The truck, which was

borrowed from a North Carolina resident, was registered in North

Carolina and had a North Carolina license plate.                Id.      The

defendant sought underinsured motorist coverage under the truck

owner’s insurance policy, and the insurance company sought a

declaratory judgment in North Carolina that the defendant was not

eligible for coverage.      Id.    The defendant challenged the North

Carolina court’s jurisdiction over her.            In exercising personal

jurisdiction, the court found that although the defendant never

set foot in North Carolina and was not a party to the automobile

liability insurance coverage, she was still subject to the court’s

jurisdiction because she had sufficient contacts with the state.

Id. at 10.    Those contacts included “driving a truck that was

licensed and registered in North Carolina” and “mail[ing] a written

claim to plaintiff in North Carolina for . . . benefits under the

North Carolina insurance policy.”           Id.    Moreover, the insurance

policy was entered into in North Carolina, was issued by a North

Carolina insurer, and by borrowing the truck and filing a claim,

the defendant “availed herself of the liability coverage provided

by the North Carolina insurance policy.”             Id.   The court also

considered the principle of lex loci contractus and found that

North   Carolina   law   would    control    the   interpretation   of   the

contract.

     The facts of the present case are plainly distinguishable.

                                     11



   Case 1:19-cv-01011-TDS-JLW Document 23 Filed 07/10/20 Page 11 of 13
The insurance contracts here were allegedly entered into between

Auto Owners and its insureds, LBC Landscaping Services, Inc. and

Linwood B. Cameron, Sr., in North Carolina, and they are allegedly

subject to North Carolina law.     But White was not a party to those

contracts.     Moreover, he was not the operator of the vehicle at

the time of the accident, but was a mere passenger.         Thus, he did

not purposefully avail himself of liability coverage by borrowing

the vehicle.    And while White did file a claim under the policy,

he never mailed any communication to North Carolina, but rather to

the insurer’s Georgia address.          The contacts between White and

North Carolina are fundamentally different, both in quantity and

quality, from those in N.C. Farm Bureau.

     National Quarry Services is also clearly distinguishable.            It

did not involve a question of personal jurisdiction.         Rather, the

court considered cross-motions for judgment on the pleadings in a

claim by the insured, a North Carolina company, against its insurer

seeking a declaratory judgment that the insurer had a duty to

defend and to indemnify litigation filed against the insured

elsewhere.     372 F. Supp. 3d at 299-301.       The court applied the

well-settled rule that an insurance contract should be interpreted

according to the law of the location where it was executed.              Id.

at 301-02.     While the case is consistent with the exercise of

jurisdiction over the insureds in the present case, nothing in the

opinion   suggests   that   this   court    should   exercise   personal

                                   12



   Case 1:19-cv-01011-TDS-JLW Document 23 Filed 07/10/20 Page 12 of 13
jurisdiction over an out-of-state defendant who is not an insured

and has no connection to the execution of the insurance policy at

issue.

     Under the facts of the present case, it would violate due

process to require White to come to North Carolina to answer Auto-

Owners’ preemptive declaratory judgment action.                 As such, White’s

motion   to   dismiss   for     lack   of    personal   jurisdiction    will   be

granted, and his motion to transfer, urged in the alternative,

will be denied as moot.         WLC, LLC v. Watkins, 454 F. Supp. 2d 426,

440-41   (M.D.N.C.      2006)    (“[S]ince      the     court   lacks   personal

jurisdiction over Defendants, Defendants’ alternative motion to

transfer venue has been rendered moot.”); Uniprop Manufactured

Hous. Cmtys. Income Fund II v. Home Owners Funding Corp. of Am.,

753 F. Supp. 1315, 1321 (W.D.N.C. 1990) (disposing of motion to

transfer arguments where the court granted a motion to dismiss for

lack of personal jurisdiction).

III. CONCLUSION

     For the reasons stated,

     IT IS ORDERED that Defendant White’s motion to dismiss for

lack of personal jurisdiction (Doc. 11) is GRANTED and his motion

to transfer is DENIED as moot.

                                                 /s/   Thomas D. Schroeder
                                              United States District Judge
July 10, 2020



                                        13



   Case 1:19-cv-01011-TDS-JLW Document 23 Filed 07/10/20 Page 13 of 13
